Citation Nr: 1511090	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability. 

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied a petition to reopen a claim of entitlement to service connection for a psychiatric disability as new and material evidence had not been submitted.  In November 2013, the Board denied the petition to reopen the claim of entitlement to service connection for a psychiatric disability as it was determined that new and material evidence was not submitted.

The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a December 2014 Joint Motion for Remand, the Court vacated that part of the Board's decision which denied to the claim of whether new and material evidence had been submitted to reopen a claim of service connection for a psychiatric disability and remanded the claim to the Board. 

The record indicates that the Veteran has been diagnosed with depressive neurosis, schizophrenia, dysthymic disorders, depressive reactions, passive-aggressive personality, and major depression with psychosis.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as a claim for service connection for a psychiatric disability.

The issue of entitlement to service connection for a psychiatric disability t is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The claim for service connection for a psychiatric disability was finally denied in an unappealed November 2002 rating decision that found that evidence submitted since the previous final denial of the Veteran's claim in a June 1998 rating decision that was not previously considered which did not establish a fact necessary to substantiate the service connection claim for a psychiatric disability, the absence of which was the basis of the previous denial.

2.  Evidence submitted since the November 2002 rating decision includes information that was not previously considered and is material because it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability to include PTSD.


CONCLUSIONS OF LAW

1.  The November 2002 RO rating decision denying service connection for a psychiatric disability to include PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  Since the November 2002 rating decision, new and material evidence has been received and the claim of entitlement to for a psychiatric disability to include PTSD is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  New evidence is that which was not of record at the time of the last final disallowance, on any basis, of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether the low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

A November 2002 RO rating decision denied service connection for a psychiatric disability due to an absence of new and material evidence since a previous June 1998 RO decision that denied service connection for a psychiatric disability.   

Medical evidence associated with the record since that final decision includes an October 2007 VA treatment note that shows the Veteran had a positive PTSD screening result.  The Veteran was assessed with nightmares related to a car accident that occurred in-service.  The Veteran was also noted to have depressed mood, crying spells, anxiety, insomnia, and irritability.  

The Board finds that the October 2007 VA treatment note is both new and material.  The newly received lay and clinical evidence was not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 3 8 C.F.R. § 3.303, 3.310 (2014). Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric problems may be attributed to PTSD related to a verified in-service car accident.

The Board notes that the Veteran has been provided numerous VA examination and has submitted various private treatments records that show psychiatric diagnosis of depressive neurosis, schizophrenia, dysthymic disorders, depressive reactions, passive-aggressive personality, and major depression with psychosis.  However, the Board acknowledges that the Veteran has never been evaluated for PTSD, nor has the Veteran reported nightmares concerning the in-service motor vehicle accident.  

As the new evidence relates to an unestablished fact necessary to substantiate the claim, it is therefore also material, and the claim for service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.  Shade v. Shinseki, 24 Vet. App. 110 (2012).
ORDER

Because new and material evidence has been received to reopen the claim for service connection for a psychiatric disability, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

With regard to the claim for service connection for a psychiatric disability, the Veteran has asserted that he has PTSD due to a motor vehicle accident in service and that a VA examination is warranted.

Pursuant to the December 2014 Joint Motion for Remand, the Court vacated in part and remanded in part the Board's November 2013 decision as evidence favorable to the Veteran was not discussed.  The favorable evidence identified was an October 2007 VA treatment record indicating that the Veteran had a positive PTSD screening.  The VA treatment record also noted that the Veteran was assessed with nightmares related to a car accident that occurred in-service with symptoms including depressed mood, cryings spells, anxiety, insomnia, and irritability. 

The Board notes that the Veteran has previously undergone VA examinations concerning his psychiatric disability in October 1977, August 1978, October 1979, July 1983, December 1987, and September 2005 that resulted in diagnoses of various psychiatric disabilities.  However, the Veteran has never undergone an assessment for PTSD, nor has the Veteran previous to October 2007 VA treatment record reported nightmares concerning the in-service motor vehicle accident.  The Board also notes that the October 2007 positive PTSD screening is the first indication that the Veteran may have PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The Board finds that the October 2007 VA treatment records indicating that the Veteran may have PTSD due to an in-service motor vehicle accident presents a new factual basis that requires a VA examination to establish a more precise picture of the Veteran's disability and the etiology of any psychiatric disabilities found.  Therefore, the Board finds that additional development in necessary to address whether to Veteran has any psychiatric disabilities that are related to service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet provided an opinion regarding the etiology of the reported PTSD.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The VA examination and opinion should expressly address the medical records, showing various treatments and diagnoses for psychiatric conditions, and the statements of the Veteran regarding his current symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since June 2009.  

2.  Schedule the Veteran for a VA examination by a psychiatrist to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.   In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his psychiatric symptoms.  In addition, the examiner is requested to reconcile all of the medical opinions of record concerning the various diagnosed psychiatric disabilities.  The examiner should provide the following:

a)  Identify all psychiatric diagnoses, to include but not limited to previous diagnosed conditions such as depressive neurosis, schizophrenia, dysthymic disorder, depressive reaction, passive-aggressive personality, and major depression with psychosis, and provide a full multiaxial diagnosis.

(b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met.  

(c)  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service, to include a motor vehicle accident, or to the fear of hostile military or terrorist activity.

(d)  For every diagnosed psychiatric disability, to specifically include PTSD, depressive neurosis, schizophrenia, dysthymic disorder, depressive reactions, and major depression with psychosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(e)  For every diagnosis that may be classified as a psychosis, the examiner should opine whether it is as least as likely as not (50 percent or greater probability) that the psychosis was incurred in-service or manifested with the first year after separation from service.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


